DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-21 as filed 3/18/2020 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.
The most similar prior art is exemplified by: (1) US 2011/0127210 A1 (SUZUKI) (hereinafter "Suzuki"); (2) US 2003/0226800 A1 to BROWN et al. (hereinafter "Brown"); and (3) US 4,529,663 A to LANCASTER et al. (hereinafter "Lancaster"). 

    PNG
    media_image1.png
    410
    483
    media_image1.png
    Greyscale

1) Suzuki teaches a filter assembly (filter unit 1, Fig. 1; para [0016]) comprising: a housing (which includes 20 and 30, as illustrated in Fig. 1; para {0016]) having an outer cavity (unnumbered; the compartment below 17, as illustrated in Fig. 1; para [0017}) and an inner cavity (unnumbered; the compartment above 17, as illustrated in Fig. 1; para (0017)); a gasket (cap 17, Fig. 1; “end caps 17 adhering to ..." para [0017]) disposed within the housing and comprising an inner surface (the top of 17, as illustrated in Fig. 1; para [0018]), an outer surface (the bottom of 17, as illustrated in Fig. 1; para [0018}), and a vent passage (channel 31, Fig. 1; para {0019]), the gasket configured to form a first seal with a central tube (31', Fig. 1; para [0016}) at the inner surface (as illustrated in Fig. 1), the central tube extending into the inner cavity and having an opening (unnumbered; the bore of 31, as illustrated in Fig. 1; para (0016]); and a filter element (which includes cap 18 and filter member 11, as illustrated Fig. 1; para [0017]) positioned within the housing (as illustrated in Fig. 1), the filter element comprising a filter media (filter member 11, Fig. 1; para {0017]) and an endcap (cap 18, Fig. 1; para [0017]), the filter media configured to filter a fluid (as illustrated in Fig. 1; "the liquid to be filtered" para [0002]).

    PNG
    media_image2.png
    665
    432
    media_image2.png
    Greyscale

(2) Brown teaches a filter assembly (unnumbered; the apparatus illustrated in Fig. 7; para [0029]) comprising: an endcap (cap 45, Fig. 7; para [0029]) including an annular tab portion (unnumbered; the inner sheath depending from 45 and not obscured from 27, as illustrated in Fig. 7; para [0029)).
(3) Lancaster teaches an assembly comprising a gasket that is porous ("gasket paper" col 2 In 52-54). 
However, the prior arts do not teach, nor does it fairly suggest, such an apparatus wherein the annular tab portion forms a second seal with the outer surface of the gasket when the filter element is positioned in an operating position within the housing; wherein the vent passage circumvents the first seal and the second seal, allowing air to flow from the inner cavity of the housing to the opening in the central tube.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777